UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)May 18, 2011 PARLUX FRAGRANCES, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-15491 22-2562955 (Commission File Number) (IRS Employer Identification No.) 5900 North Andrews Ave., Suite 500, Fort Lauderdale, Fl (Address of Principal Executive Offices) (Zip Code) 954-316-9008 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On May 18, 2011, Parlux Fragrances, Inc. (“the Company”) and Frederick E. Purches entered into an Amendment (the “Amendment”) to Mr. Purches’ Executive Employment Agreement dated November 8, 2010 (the "Agreement").The Company and Mr. Purches wished to amend the Agreement to extend the term of Mr. Purches’ employment as the Chief Executive Officer of the Company through March 31, 2012 (unless terminated earlier pursuant to the terms of the Agreement). In connection with the execution of the Amendment, on May 18, 2011, the Company granted Mr. Purches an option (the “Option”) to purchase 50,000 shares of common stock of the Company (the "Common Stock") pursuant to the Company's 2007 Stock Incentive Plan.The Option vested immediately and has an exercise price of $3.15 (the market price of the Common Stock as of the close of trading on the Nasdaq National Market on the date of the Amendment). The foregoing description of the Amendment is qualified in all respects by reference to the full text of the Amendment which is attached hereto as Exhibit 10.1 and incorporated herein by reference. For a description of the other terms of the Agreement, please refer to our Current Report on Form 8-K filed on November 12, 2010 which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No.
